GARVIN, District Judge.
The steam tug Mercer, with a barge on either side, brought the corner of her port barge into the stern of the steam lighter Henry C. Rowe, owned by the libelant, on September 26, 1917. The lighter was lying in the slip on the south side of Pier 49, North River, and was not at fault.
It is claimed on behalf of the Mercer that the accident occurred because the steam tug El Chico, in backing out of this slip, did not check her sternway, but allowed it to come in contact with the other barge of the Mercer, as a result of which the Mercer’s whole tow swung so that her port barge collided with the Henry C. Rowe. It is claimed on behalf of the El Chico that she did not approach the tow of the Mercer. A preponderance of the evidence fully substantiates this contention. Both Tyson, manager of the Clyde Lighterage Company, owner of the Henry C. Rowe, and Anderson, her master, corroborate the testimony of the captain and mate of the El Chico. It has not been established, therefore, that the El Chico was operated in a negligent manner. The Mercer, according to the testimony, was backing and filling at the entrance to the slip, and had brought her tow within a few feet of the Henry C. Rowe.
I am of the opinion that the collision occurred as the result of negligence in the operation of the Mercer. Decree accordingly.